583 So. 2d 113 (1991)
Johnny GUILLOT
v.
CONSOLIDATED FREIGHTWAYS.
No. 90-CA-562.
Court of Appeal of Louisiana, Fifth Circuit.
June 26, 1991.
*114 Robert L. Hacket, James E. Uschold Oestreicher & Hacket, New Orleans, for plaintiff/appellant.
Glenn B. Adams, Porteous, Hainkel, Johnson & Sarpy, New Orleans, for defendant/appellee.
Before BOWES, GAUDIN, and GOTHARD, JJ.
GOTHARD, Judge.
This appeal arises from a suit for worker's compensation filed by plaintiff, Johnny Guillot. We dismiss.
Guillot, 46 years of age when this case was tried, is a truck driver. He injured his lower back while lifting or pulling on a dock plate, which was described as a steel ramp connecting the loading dock to the truck trailer.
Suit was filed in the 29th Judicial District and the case was tried on May 24, 1989. Judgment was rendered on December 12, 1989 giving Guillot $254.00 per week from September 23, 1988 through the present time and continuing. Guillot was also awarded medical expenses.
On December 29, 1989, Guillot filed for a new trial, asking for attorney fees, statutory penalties and fees for expert witnesses. This motion was heard on March 5, 1990, at which time the district judge ordered (1) payment to Guillot of $250.00 per week from September 23, 1988 through the present time and continuing, (2) payment to Guillot of all medical expenses and (3) payment of Dr. Ralph J. Gessner's expert fee, set at $350.00. Attorney fees and penalties were denied. The amended judgment was signed on March 13, 1990; Guillot's motion to appeal was filed on May 1, 1990.
LSA-C.C.P. art. 1974 allows only seven days for the filing of a motion for new trial. The motion for new trial was untimely filed and is without legal effect. Because the amended judgment was rendered pursuant to an untimely motion, it is only the initial judgment of December 12, 1989 which is appealable. Duffy v. Duffy, 506 So. 2d 225 (La.App. 5th Cir.1987). Consequently, plaintiff's motion for appeal filed May 1, 1990 is untimely. LSA-C.C.P. art. 2087. This court is without jurisdiction to rule on an untimely appeal. Duffy v. Duffy, supra.
For the foregoing reasons the appeal is dismissed at appellant's cost.
DISMISSED.